UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6348



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


VAN ALLEN LOVE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:99-cr-00573-JFA-3; 0:04-cv-01300-JFA)


Submitted:   April 22, 2008                    Decided:   May 2, 2008


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Van Allen Love, Appellant Pro Se. Marshall Prince, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Van Allen Love seeks to appeal the district court’s

orders    dismissing      his   Fed.   R.    Civ.   P.    60(b)        motion   as    an

unauthorized successive 28 U.S.C. § 2255 (2000) motion, and denying

his subsequent Fed. R. Civ. P. 59(e) motion to alter or amend that

ruling.    The orders are not appealable unless a circuit justice or

judge    issues   a   certificate      of   appealability.         See     28   U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.

2004).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this standard by

demonstrating     that     reasonable       jurists      would     find    that      any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district    court    is   likewise     debatable.          See    Miller-El     v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Love

has not made the requisite showing.                   Accordingly, we deny a

certificate of appealability and dismiss the appeal.

            Additionally, we construe Love’s notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.          See United States v. Winestock, 340




                                       - 2 -
F.3d    200,    208   (4th   Cir.    2003).     In   order    to   obtain   such

authorization, a movant must assert claims based on either: (1) a

new    rule    of   constitutional    law,    previously     unavailable,   made

retroactive by the Supreme Court to cases on collateral review; or

(2) newly discovered evidence sufficient to establish that no

reasonable factfinder would have found the movant guilty.                     28

U.S.C. §§ 2244(b)(3)(C), 2255(h).             Love’s claims do not satisfy

either of these criteria. Therefore, we deny authorization to file

a successive § 2255 motion.

               We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     DISMISSED




                                      - 3 -